Citation Nr: 0001581	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-16 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
frozen feet (trench foot), each foot currently evaluated as 
30 percent disabling.  

2.  Entitlement to service connection for Guillain-Barre 
syndrome.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
August 1945.  He is a veteran of numerous campaigns in the 
European-African-Middle Eastern theater of operations.  His 
decorations include the Combat Infantryman Badge and the 
Purple Heart Medal.  

This appeal arises from a decision by the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The veteran has been rated permanently and totally disabled 
for pension purposes,  since January 1987.  He has been 
entitled to special monthly pension based on the need for 
regular aid and attendance since the same date.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal with respect to the 
increased rating issue has been obtained.  

2.  The service-connected residuals of frozen feet were 
manifested by edema, onychomycosis and atrophic skin changes 
before and after January 12, 1998.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for residuals of frozen feet for each foot have not been met 
prior to January 12, 1998, or afterward.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 
7122 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) because it is a new claim and 
not a reopened claim.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board is also satisfied that all 
relevant facts pertinent to this issue have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
law.  38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999), the Board has reviewed all the evidence of record 
pertaining to the history of the veteran's residuals of 
frozen feet and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to the disability 
at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Factual Background

Service connection for the veteran's residuals of frozen feet 
was granted by rating decision dated in August 1945.  The 
condition stabilized and a 10 percent evaluation was awarded 
by rating decision dated in June 1946.  That evaluation was 
continued until 1994.  

A February 1994 VA discharge summary states that the veteran 
had been admitted because of a discharge of his right great 
toe.  On admission, an area of dry exudate was noted over a 
1.5 by 2-centimeter wound.  An X-ray revealed possible 
osteomyelitis of the top part of his right great toe.  In 
March, he complained that his right foot was puffier and more 
purplish than in the past.  The physician included edema 
among his diagnoses.  In May 1994, an assessment of chronic 
venous insufficiency was made.  

The evaluation was increased to 30 percent by rating decision 
dated in August 1994 based on the records noted above, 
effective from August 1994.  In July 1996, the veteran 
submitted an increased rating request.  

An August 1996 VA discharge summary is negative for evidence 
of changes in the veteran's service-connected foot 
disabilities.  

A September 1998 VA cold injury examination report states 
that the veteran had moderate to severe edema of his feet, 
that they were purplish-red in color, and warm and dry 
without ulceration.  No hair was present below the mid-calf.  
He had onychomycosis of all of his toenails and parts of the 
great toenails were missing.  The skin was scaly and dry.  
His feet had sensation to touch.  The pertinent diagnosis was 
history of cold injury, frozen feet, with secondary 
onychomycosis and diminished circulation, swelling and 
atrophic skin changes.  

A November 1998 addendum to the report states that vascular 
studies of November 1995 had been reviewed and that the 
neurological dysfunction that caused the veteran to lose the 
use of his hands and feet was attributed to Guillain-Barre 
syndrome.  The sequelae of the veteran's cold injury were 
hypersensitivity to cold, fungal infections of the toenails, 
venous insufficiency and osteoporosis.  

A rating decision dated in July 1999 increased the evaluation 
for each foot to 30 percent for each foot, effective January 
12, 1998.  

Analysis

At the outset, the Board notes that the July 1999 rating 
decision cited The Merck Manual as not including cold 
injuries among the causes of Guillain-Barre syndrome.  The 
veteran has submitted a statement in lieu of a VA Form 646 
and an Informal Hearing Presentation since that rating 
decision.  Therefore, the Board finds that there is no 
violation of the rule announced in Thurber v. Brown, 5 Vet. 
App. 119 (1993).  

During the pendency of the veteran's appeal, the VA 
promulgated new regulations amending the rating criteria for 
residuals of cold weather injuries, effective January 12, 
1998.  "[W]here the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to [the veteran] . . . will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The 
Board notes that in its July 1999 rating decision, the RO 
applied both the previous and the amended versions of the 
regulations in determining that a 30 percent rating was 
warranted for each foot.  Accordingly, the Board may 
similarly consider each version of the regulations without 
determining whether the veteran will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Where compensation is awarded or increased pursuant to any 
Act or administrative issue, the effective date of such an 
award or increase may not be earlier than the effective date 
of the Act or administrative issue.  See 38 U.S.C.A. 
§ 5110(g) (West 1991).  This statute precludes the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.  Therefore, the 
Board may not apply the revised rating provisions to the 
period prior to January 12, 1998.  

Prior to January 12, 1998, residuals of frozen feet 
(immersion foot) were rated based on bilateral or unilateral 
involvement.  Bilateral frozen feet with mild symptoms and 
chilblains warranted a 10 percent rating; a 30 percent rating 
required persistent moderate swelling, tenderness, redness, 
etc., bilaterally; while a 50 percent rating was for 
application with loss of toes, or parts, and persistent 
severe symptoms bilaterally.  38 C.F.R. § 4.104, Diagnostic 
Code 7122 (effective prior to January 12, 1998).  

With the changes to the rating criteria for cardiovascular 
disabilities that became effective on January 12, 1998, 
residuals of cold weather injuries were rated essentially as 
follows:  With pain, numbness, cold sensitivity, or 
arthralgia plus two or more of the following:  tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts 30 percent.  With pain, numbness, cold 
sensitivity, or arthralgia plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts 20 percent.  With pain, numbness, cold 
sensitivity, or arthralgia 10 percent.  

Note (1):  Amputations of fingers or toes, and complications 
such as squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy should be separately evaluated 
under other diagnostic codes.  Each affected part (hand, 
foot, ear, and nose) is to be evaluated separately and the 
ratings combined, if appropriate, in accordance with Secs. 
4.25 and 4.26.  38 C.F.R. § 4.104, Diagnostic Code 7122 
(1998).  

Later in 1998, VA promulgated further minor changes to the 
rating criteria for Diagnostic Code 7122.  The regulation now 
provides as follows:  

7122 Cold injury residuals:
With the following in affected parts:
arthralgia or other pain, numbness, or cold
30
sensitivity plus two or more of the

following: tissue loss, nail abnormalities,

color changes, locally impaired sensation,

hyperhidrosis, X-ray abnormalities

(osteoporosis, subarticular punched out

lesions, or osteoarthritis)


Arthralgia or other pain, numbness, or cold
20
sensitivity plus tissue loss, nail

abnormalities, color changes, locally

impaired sensation, hyperhidrosis, or X-ray
abnormalities (osteoporosis, subarticular
punched out lesions, or osteoarthritis)

Arthralgia or other pain, numbness, or cold

sensitivity
10


Note (1): Separately evaluate amputations of fingers or 
toes, 

and complications such as squamous cell carcinoma at the 
site 

of a cold injury scar or peripheral neuropathy, under 
other 

diagnostic codes.  Separately evaluate other 
disabilities that 

have been diagnosed as the residual effects of cold 
injury, such 
as Raynaud's phenomenon, muscle atrophy, etc., unless 
they are 
used to support an evaluation under diagnostic code 
7122.

Note (2): Evaluate each affected part (e.g., hand, foot, 
ear, nose) 
separately and combine the ratings in accordance with 
§§ 4.25 and 4.26.
38 C.F.R. § 4.104 (1999).  

In the present case, the veteran's feet exhibit onychomycosis 
of all toenails and osteoporosis that have been medically 
attributed to his cold weather injury in addition to his 
sensitivity to cold.  This comports with the maximum 
evaluation provided under diagnostic code 7122 both before 
and after the change in the rating criteria.  The examiner 
attributed the veteran's neurological dysfunction regarding 
his hands and feet to nonservice-connected disability.  
Nonservice-connected symptoms may not be considered in 
determining the service-connected evaluation.  38 C.F.R. 
§ 4.14 (1999).  

The Board has considered the application of alternative 
diagnostic codes; however, the veteran's disability is most 
aptly described under Diagnostic Code 7122.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  

Therefore, the Board is compelled to conclude that the weight 
of the evidence is against the veteran's claim and that an 
increased evaluation for residuals of frozen feet (trench 
foot) is not warranted.  An extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) (1999) does not appear to be for 
application in this case because the service-connected 
residuals of frozen feet, while significantly disabling, have 
not, by themselves, resulted in frequent hospitalizations or 
marked interference with employment such as to render 
impractical the regular schedular standards.  The Board has 
carefully reviewed the entire record in this case; however, 
the Board does not find the evidence to be so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107(b).  


ORDER

An increased evaluation for residuals of frozen feet (trench 
foot) of each foot is denied.  


REMAND

It is contended by and on behalf of the veteran that he has 
Guillain-Barre syndrome as a consequence of service or as a 
proximate result of his service-connected residuals of frozen 
feet.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.310(a) 
(1999).  

A July 1999 rating decision denied service connection for 
Guillain-Barre syndrome.  The veteran's representative 
submitted a notice of disagreement in October 1999, and the 
case was certified to the Board on the increased rating issue 
later the same month.  A statement of the case has not been 
provided regarding the service connection issue.  Under the 
holding of the United States Court of Appeals for Veterans 
Claims in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), 
the Board must remand this issue to the RO for issuance of a 
statement of the case.  

In November 1999, after the case had been certified to the 
Board, a statement was received from Jon Anthony Arvin, M.D., 
dated the same month, suggesting that the veteran's severe 
case of frostbite had worsened his nonservice-connected 
Guillain-Barre syndrome.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

After undertaking any development deemed 
necessary in view of Dr. Arvin's opinion 
noted above, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a statement 
of the case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

